Citation Nr: 1602702	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative instability of the right knee prior to October 20, 2010.

2.  Entitlement to a rating in excess of 10 percent for a limitation of flexion of the right knee prior to October 20, 2010. 

3.  Entitlement to a rating in excess of 30 percent for a total right knee replacement since December 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Army from August 1979 to August 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appealed the assigned ratings for her right knee disabilities in this decision, and the matters are now before the Board.  

This case was previously before the Board in November 2011, at which time it was remanded for additional evidentiary and procedural development.  This case was again before the Board in January 2014, at which time the Board denied the increased rating claims on appeal.  The Veteran appealed these denials to the U.S. Court of Appeals for Veteran's Claims (Court).  In an April 2015 Memorandum Decision, the Court vacated and remanded the Board's January 2014 decision in order to obtain a new medical opinion regarding her right knee disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 Court Memorandum Decision specifically requires that the Board obtain a new medical opinion that addresses the Veteran's loss of range of motion and any functional loss both due to pain for the time periods prior to October 20, 2010 and since December 1, 2011.  

The Veteran was afforded VA examinations in October 2007 and December 2011 for her right knee symptoms.  However, the October 2007 VA examination report failed to provide any evidence of the Veteran's range-of-motion loss specifically due to pain and any functional loss during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Similarly, the December 2011 VA examiner also failed to address the Mitchell criteria adequately by not determining at what point the Veteran's loss of motion was specifically due to pain or at what point the Veteran's evidence of pain ended.  Therefore, the Court determined that these VA examinations were inadequate and remanded the Veteran's case to ascertain a new medical opinion addressing these matters.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  

Overall, the Veteran's claims file does not contain medical evidence addressing the Mitchell criteria adequately.  Thus, the Board must remand the case to afford the Veteran a new VA examination for her current right knee disability symptoms, as well as to ascertain retrospective medical opinions addressing her loss of range of motion and any functional loss both due to pain for the time periods prior to October 20, 2010 and since December 1, 2011.  The Court has held that such a retrospective opinion may be requested in certain circumstances but must not resort to speculation.  See Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  The Board finds that this is one such situation. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo an examination with an appropriate examiner to determine the current level of disability of her right knee symptoms.  The examiner should review the entire claims file, including this Remand, and conduct an in-person examination of the Veteran.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of any right knee symptoms and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

Furthermore, the examiner should estimate, to the extent possible, the range of motion and any functional loss due to pain for her right knee disabilities for the period September 21, 2006 to October 20, 2010, and since December 1, 2011.  The examiner should provide explanations for the opinions rendered, with consideration of all pertinent medical and lay evidence of record. 

2. After completing all indicated developments above, readjudicate the claims of entitlement to a rating in excess of 30 percent for instability of the right knee prior to October 20, 2010, entitlement to a rating in excess of 10 percent for a limitation of flexion of the right knee prior to October 20, 2010, and entitlement to a rating in excess of 30 percent for a total right knee replacement since December 1, 2011, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

